TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00191-CV



 Austin Metal Productions Company, Inc., a/k/a Austin Material Handling, Co., Appellant

                                                   v.

                              ASI Storage Solutions, Inc., Appellee


              FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-11-001064, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant filed a fifth motion to extend time to file its brief, explaining that the

parties were in the process of finalizing a settlement agreement. Appellant asked us to extend time

to file its brief for seventy days, until June 3, 2013. We dismiss the motion to extend time to file

appellant’s brief and instead abate the appeal while the parties conclude their settlement negotiations.

Appellant is ordered to file either a report explaining the status of the negotiations and the appeal

or a motion to dismiss the appeal no later than June 3, 2013.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: April 3, 2013